 


115 HRES 621 IH: Impeaching Donald J. Trump, President of the United States, of high crimes and misdemeanors.
U.S. House of Representatives
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 621 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2017 
Mr. Cohen (for himself, Mr. Gutiérrez, Mr. Yarmuth, Mr. Al Green of Texas, Ms. Fudge, and Mr. Espaillat) submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Impeaching Donald J. Trump, President of the United States, of high crimes and misdemeanors. 
 
 
That Donald J. Trump, President of the United States, is impeached for high crimes and misdemeanors, and that the following Articles of Impeachment be exhibited to the Senate:  Articles of Impeachment exhibited by the House of Representatives of the United States of America in the name of itself and all of the people of the United States of America, against Donald J. Trump, President of the United States, in maintenance and support of its impeachment against him for high crimes and misdemeanors. 
Article I 
Obstruction of Justice 
In his conduct while President of the United States, Donald J. Trump, in violation of his constitutional oath to faithfully execute the office of President of the United States and, to the best of his ability, preserve, protect, and defend the Constitution of the United States, as well as his constitutional obligation to take care that the laws be faithfully executed, has prevented, obstructed, and impeded the administration of justice, and has to that end engaged personally, and through his subordinates and agents, in a course of conduct or scheme designed to delay, impede an investigation, and to conceal information sought by the Federal Bureau of Investigation (FBI) in the course of its investigation into Russian interference with the 2016 United States Presidential election, including any possible collusion between Russia and Donald J. Trump’s campaign. The means used to implement this course of conduct or scheme included one or more of the following acts: 
On November 17, 2016, President-elect Trump designated Retired General Michael Flynn to serve as National Security Advisor. On December 25, 2016, Retired General Michael Flynn communicated with Russian Ambassador to the United States Sergey Kislyak. 
On December 29, 2016, the same day that President Barack Obama announced sanctions against Russian entities and the expulsion of suspected Russian intelligence operatives from the United States, Retired General Flynn spoke again with Russian Ambassador Kislyak. On January 15, 2017, in response to questions about Retired General Flynn’s communications with Russian officials during the Presidential transition, Vice President-elect Mike Pence said that Retired General Flynn and Ambassador Kislyak, … did not discuss anything having to do with the United States’ decision to expel diplomats or impose censure against Russia.. 
On January 23, 2017, White House Press Secretary Sean Spicer reiterated that National Security Advisor Flynn and Ambassador Kislyak had only discussed holiday greetings, a December plane crash, a conference in Syria on ISIS and setting up a call between President Putin and Donald J. Trump. On January 26, 2017, Acting Attorney General Sally Yates warned White House Counsel Don McGahn that National Security Advisor Flynn had misled Vice President Pence about his communications with Ambassador Kislyak, and that, as a result, Flynn was at risk for being blackmailed by the Russians.  
Flynn was asked to resign from the Trump administration on February 13, 2017.  On January 27, 2017, Donald J. Trump invited FBI Director James Comey to a one-on-one dinner at the White House, during which he demanded Director Comey’s loyalty. 
On February 14, 2017, at the conclusion of an Oval Office meeting on counterterrorism attended by the Vice President, the Deputy Director of the CIA, the Director of the National Counter-Terrorism Center, the Secretary of Homeland Security, the Attorney General and the Director of the FBI, Donald J. Trump requested that everyone leave the room so he could speak with FBI Director Comey alone. Once alone, Donald J. Trump told Director Comey, I hope you can see your way clear to letting this go, to letting Flynn go, and, he is a good guy. I hope you can let this go.. On March 20, 2017, Director James Comey testified before Congress that the FBI was investigating Russian interference with the 2016 U.S. Presidential election, including the possibility of its collusion with the Trump campaign. 
On March 30, 2017, Donald J. Trump called FBI Director James Comey and said the Russia investigation was, a cloud, that was impairing his ability to act on behalf of the country. On May 9, 2017, while the FBI was investigating whether there was any collusion between the Trump campaign and Russia, Donald J. Trump fired FBI Director James Comey. In his letter informing Director Comey that he was being terminated, Donald J. Trump said, While I greatly appreciate you informing me, on three separate occasions, that I am not under investigation, I nevertheless concur with the judgment of the Department of Justice that you are not able to effectively lead the Bureau.. 
According to the New York Times, on May 10, 2017, Donald J. Trump told Russian Foreign Minister Sergey Lavrov and Russian Ambassador to the United States Sergey Kislyak, I just fired the head of the F.B.I. He was crazy, a real nut job … I faced great pressure because of Russia. That’s taken off.. On May 17, 2017, the U.S. Department of Justice appointed former FBI Director Robert Mueller to serve as a special counsel to investigate links between the Russian government and Donald J. Trump’s Presidential campaign. 
According to the New York Times, shortly after learning that a special counsel had been appointed, Donald J. Trump berated Attorney General Jeff Sessions in an Oval Office meeting, said Sessions should resign, and accused Sessions of disloyalty. According to the New York Times, Sessions told Donald J. Trump he would quit and sent a resignation letter to the White House. According to the New York Times, Donald J. Trump rejected Sessions’ resignation letter after senior members of his administration argued that dismissing the attorney general would only create more problems. On May 12, 2017, while speaking in a nationally televised interview about his decision to fire Director Comey, Donald J. Trump said, And in fact when I decided to just do it, I said to myself, I said you know, this Russia thing with Trump and Russia is a made up story, it's an excuse by the Democrats for having lost an election that they should have won.. 
According to the Washington Post, on July 8, 2017, Donald J. Trump personally dictated a statement for his son and former Trump campaign operative, Donald Trump, Jr., to use to explain Donald Trump, Jr.’s, meeting during the 2016 Presidential campaign with Russian lawyer Natalia Veselnitskaya. In the statement, Donald Trump, Jr., said he and Veselnitskaya had, primarily discussed a program about the adoption of Russian children, and that the subject of the meeting was, not a campaign issue at the time. Donald Trump, Jr., later released emails showing that he had accepted the meeting with Veselnitskaya in response to an email offering to provide damaging information about Hillary Clinton as a part of a Russian government effort to help his father’s campaign. Specifically, a June 3, 2017, email to Trump, Jr., stated, The Crown prosecutor of Russia met with his father Aras this morning and in their meeting offered to provide the Trump campaign with some official documents and information that would incriminate Hillary and her dealings with Russia and would be very useful to your father. This is obviously very high level and sensitive information but is part of Russia and its government’s support for Mr. Trump …. 
In all of this, Donald J. Trump has obstructed the administration of justice. In so doing he has undermined the integrity of his office, brought disrepute on the Presidency, and betrayed his trust as President in a manner subversive of constitutional government, to the great prejudice of the cause of law and justice and to the manifest injury of the people of the United States. Wherefore Donald J. Trump, by such conduct, warrants impeachment and trial, and removal from office. 
Article II 
Violation of the Foreign Emoluments Clause—Article I, Section 9 of the United States Constitution 
In his conduct while President of the United States, Donald J. Trump, in violation of his constitutional oath to faithfully execute the office of President of the United States and, to the best of his ability, preserve, protect, and defend the Constitution of the United States, as well as his constitutional obligation to take care that the laws be faithfully executed, accepted, without the consent of Congress emoluments from foreign states in the following manner:  Donald J. Trump refused to divest, place into a blind trust, or otherwise give up his ownership interest in his worldwide business holdings since becoming President. 
Donald J. Trump refused to release his tax returns, with the intent to conceal the exact nature of his holdings from Congress and the American people.  Donald J. Trump acknowledged, through his personal attorney, that his businesses receive funds and make a profit from payments by foreign governments, and would continue to do so while serving as President. 
Foreign Payments Derived from Real Estate Holdings 
Donald J. Trump owns approximately 77 percent of Trump International Hotel in Washington, DC, which holds a lease from the General Services Administration. The Trump International Hotel in Washington, DC, has actively courted foreign diplomats for their business, and according to public reports, since the November 2016 Presidential election, diplomats have made plans to stay at the hotel to curry favor with Donald J. Trump and some diplomats have said spending money at Trump’s hotel is an easy, friendly gesture to the new President.  
The Embassy of Kuwait canceled a save the date reservation for an event at the Four Seasons Hotel in Washington, DC, and held its National Day Celebration, instead, at Trump International Hotel in Washington, DC, on February 22, 2017. According to Reuters, similar events for a crowd of several hundred at the Trump International Hotel can run from $40,000 to $60,000. On or about April 6, 2017, the Ambassador & Permanent Representative of Georgia to the United Nations tweeted, Trump International Hotel Washington DC @TrumpDC – great #hotel and so far the best service I’ve seen in the United States! Keep it up! #travel.  
According to the Washington Post, in May 2017, business groups promoting Turkish American relations held an annual convention at the Trump International Hotel in Washington, DC. The Turkish ambassador and a high-ranking official from the U.S. Department of State attended. The convention included a $95 per person dinner for 190 guests. On May 23, 2017, breakfast, dinner and drinks ran more than $30,000, including a Banquet Event Service Charge of 24 percent. According to the Washington Post, from May 11, 2017, to May 13, 2017, an Italian medical foundation hosted doctors from the University of Texas and the University Medical Center in Hamburg at the Trump International Hotel in Washington, DC. 
According to the Washington Post, in September 2017, Malaysian Prime Minister Najib Razak’s visit to the White House was accompanied by at least 24 hours of activity and sales to the Trump International Hotel in Washington, DC. On September 11, 2017, more than a dozen members of Najib’s entourage were seen in a lounge area for hotel guests. On September 12, 2017, dozens of delegation members met in meeting rooms with name cards bearing the Malaysian coat of arms and some attended a breakfast in the hotel’s Lincoln Library meeting room. According to the Washington Post, events of this scale probably generated hundreds of thousands of dollars in revenue for the Trump Organization, based on confirmed spending totals of other groups. According to the Washington Post, the Kingdom of Saudi Arabia paid the Trump International Hotel in Washington, DC, $270,000 in hotel charges, including about $190,000 for rooms, $78,000 for catering and $1,600 for parking as part of an effort to bring veterans groups to Washington, DC, to lobby Congress against a law allowing victims of the September 11, 2001, attacks to sue Saudi Arabia. 
Donald J. Trump did not first seek or obtain the consent of Congress before accepting any of the benefits from foreign states derived from their patronage of the Trump International Hotel in Washington, DC. Donald J. Trump owns Trump Tower, a mixed-use skyscraper in New York City. At least two tenants of Trump Tower are entities owned by foreign states: (1) the Industrial and Commercial Bank of China, which is owned by China, and (2) Abu Dhabi Tourism & Culture Authority, which is owned by the United Arab Emirates. 
Donald J. Trump did not first seek or obtain the consent of Congress before accepting any of the benefits from foreign states derived from their patronage of the Trump Tower in New York City. Donald J. Trump also owns Trump World Tower in New York City.  
In 2001, the Kingdom of Saudi Arabia purchased a floor of Trump World Tower, and the floor currently belongs to the Saudi Mission to the United Nations. At the time of the sale, the floor had yearly common charges of $85,585 for building amenities.  Donald J. Trump has likely accepted common charges from the Kingdom of Saudi Arabia for its use of Trump World Tower. 
Donald J. Trump did not first seek or obtain the consent of Congress before accepting benefits from Saudi Arabia due to its use of Trump World Tower in New York City. Foreign Regulatory Benefits In November 2016, when Argentine President Mauricio Macri called Donald J. Trump to congratulate him on his victory, the President reportedly asked him to deal with the permitting issues that were delaying an office building project in Buenos Aires, Argentina, that Donald J. Trump and Argentine partners had been working on for a number of years. Three days after Trump spoke with Argentina’s President, the long-delayed project moved ahead. 
Shortly after Donald J. Trump’s Presidential election victory, a news agency in the country of Georgia reported that a long-stalled plan for a Trump-branded tower in a seaside Georgian resort town was back on track to move ahead. Donald J. Trump did not first seek or obtain the consent of Congress before accepting regulatory benefits from Argentina or the country of Georgia.  
Donations to U.S. Treasury 
On January 11, 2017, Donald J. Trump held a press conference at which his attorney Sheri Dillon announced that Donald J. Trump would donate hotel profits generated by foreign government payments to the Treasury of the United States. On April 21, 2017, House Committee on Oversight and Government Reform Chairman Jason Chaffetz and Ranking Member Elijah Cummings requested documents and information from Ms. Dillon regarding how and when funds would be remunerated to the Treasury of the United States. The letter specifically requested details as to how payments from foreign governments or foreign-owned entities are being identified by the Trump Organization and whether the Trump Organization, Donald J. Trump, or his trust planned to claim donations to the Treasury of the United States as a gift for tax deduction purposes. 
In response to the committee’s request, the Trump Organization produced a pamphlet stating, To fully and completely identify all patronage at our Properties by customer type is impractical in the service industry and putting forth a policy that requires all guests to identify themselves would impede upon the personal privacy and diminish the guest experience of our brand. It is not the intention nor design of this policy for our Properties to attempt to identify individual travelers who have not specifically identified themselves as being a representative of a foreign government entity on foreign government business.. With regard to whether the Trump Organization, Donald J. Trump, or his trust plans to claim donations to the Treasury of the United States as a gift for tax deduction purposes, the Trump Organization responded, … we believe it is premature to respond at this time insofar as final determinations regarding these matters are dependent on many factors that will not be known to TTO [The Trump Organization] until after the close of this year.. 
By accepting emoluments from foreign governments without first seeking and obtaining the consent of Congress, Donald J. Trump left himself open to foreign influence and deprived the American people of the assurance that their highest elected official was working on their behalf with undivided loyalty, and violated article I, section 9 of the U.S. Constitution. In all of this, Donald J. Trump has undermined the integrity of his office, brought disrepute on the Presidency, and betrayed his trust as President in a manner subversive of constitutional government, against the cause of law and justice and to the manifest injury of the people of the United States. 
Wherefore Donald J. Trump, by such conduct, warrants impeachment and trial, and removal from office. Article III Violation of the Domestic Emoluments Clause—Article II, Section 1 of the United States Constitution In his conduct while President of the United States, Donald J. Trump, in violation of his constitutional oath to faithfully execute the office of President of the United States and, to the best of his ability, preserve, protect, and defend the Constitution of the United States, as well as his constitutional obligation to take care that the laws be faithfully executed, accepted, emoluments from the United States in the following manner: 
Donald J. Trump refused to divest, place into a blind trust, or otherwise give up his ownership interest in his worldwide business holdings since becoming President. Donald J. Trump refused to release his tax returns, with the intent to conceal the exact nature of his holdings from Congress and the American people. 
Donald J. Trump has an ownership interest in the Mar-a-Lago Club in Palm Beach, Florida. Donald J. Trump has an ownership interest in the Trump National Golf Club in Bedminster, New Jersey. 
Since becoming President, Donald J. Trump has visited Mar-a-Lago in Palm Beach, Florida, at least seven times, and has visited the Trump National Golf Club in Bedminster, New Jersey, at least five times. Since becoming President, Donald J. Trump has visited other Trump-branded properties including the Trump National Golf Club in Jupiter, Florida, the Trump National Golf Club in Sterling, Virginia. 
According to the New York Times, as of September 25, 2017, Donald J. Trump had visited at least one Trump-branded property on 85 days of his Presidency, as compared to 164 days in which he did not visit a Trump-branded property.  Donald J. Trump caused the United States Government to spend Federal funds at Trump-branded properties in which he has an ownership interest, including a reported $73,000 by the Secret Service on golf cart rentals, as well as $1,092 by the National Security Council for two nights of lodging at Mar-a-Lago. 
By accepting emoluments from the United States in the form of payments for goods and/or services at businesses in which Donald J. Trump has an ownership interest, Donald J. Trump violated article II, section 1 of the U.S. Constitution.  In all of this, Donald J. Trump has undermined the integrity of his office, brought disrepute on the Presidency, and betrayed his trust as President in a manner subversive of constitutional government, against the cause of law and justice and to the manifest injury of the people of the United States. 
Wherefore Donald J. Trump, by such conduct, warrants impeachment and trial, and removal from office. Article IV Abuse of Power—Undermining the Independence of the Federal Judiciary and the Rule of Law In his conduct while President of the United States, Donald J. Trump, in violation of his constitutional oath to faithfully execute the office of the President of the United States and, to the best of his ability, preserve, protect, and defend the Constitution of the United States, as well as his constitutional obligation to take care that the laws be faithfully executed, has engaged in activities that undermine the independence of the Federal judiciary. 
On January 27, 2017, Donald J. Trump signed an Executive order banning entry for 90 days by citizens from Iraq, Syria, Iran, Libya, Somalia, Sudan, and Yemen, prohibiting entry indefinitely refugees from war-torn Syria, and stopping admission of all refugees to the United States for four months. The order stated that upon resumption of admission of refugees to the United States, prioritization would be given to refugee claims made by individuals on the basis of religious-based persecution, provided that the religion of the individual is a minority religion in the individual’s country of nationality. On February 3, 2017, U.S. District Court Judge James Robart issued a nationwide restraining order temporarily blocking the Executive order issued by Donald J. Trump on January 27, 2017. 
On February 4, 2017, Donald J. Trump tweeted, The opinion of this so-called judge, which essentially takes law-enforcement away from our country, is ridiculous and will be overturned!. U.S. District Court Judge James Robart was nominated by President George W. Bush in 2003, and confirmed by the U.S. Senate in June 2004 by a vote of 99–0. 
Donald J. Trump’s tweet about Judge Robart was consistent with a lack of respect for the Federal judiciary Donald J. Trump displayed as a candidate for President. On February 27, 2016, Donald J. Trump accused U.S. District Court Judge Gonzalo P. Curiel of being biased against him in overseeing a class action lawsuit against Trump University, saying, We have a very hostile judge because, to be honest with you, the judge should’ve thrown the case out on summary judgment. But because it was me and because there’s a hostility toward me by the judge, tremendous hostility, beyond belief. I believe he happens to be Spanish, which is fine. He is Hispanic, which is fine. And we haven’t asked for recusal, which we may do. But we have a judge who is very hostile.. On February 28, 2016, Donald J. Trump said, I think the judge has been extremely hostile to me. I think it has to do with perhaps the fact that I'm very, very strong on the border. Very, very strong on the border. And he has been extremely hostile to me. This is a case that in our opinion should have been won a long time ago. It's a case that we should have won on summary judgment … we have a very hostile judge. Now, he is Hispanic, I believe. He is a very hostile judge to me. I said it loud and clear.. 
On May 27, 2016, Donald J. Trump said, Everybody says it, but I have a judge who is a hater of Donald Trump, a hater. He’s a hater. His name is Gonzalo Curiel and he is not doing the right thing … So what happens is the judge, who happens to be, we believe, Mexican, which is great. I think that’s fine. You know what? I think the Mexicans are going to end up loving Donald Trump when I give all these jobs, OK? I think they’re going to end up … I think they’re going to love me … So I’ll be seeing you in November either as president—and I will say this … I think Judge Curiel should be ashamed of himself. I think it’s a disgrace that he’s doing this … I will tell you, this court system—the judges in this court system, federal court. They ought to look into that Judge Curiel because what Judge Curiel is doing is a total disgrace. OK? But we’ll come back in November. Wouldn’t that be wild if I’m president and I come back to do a civil case?. On June 3, 2016, Donald J. Trump said, Look, he's proud of his heritage, OK? I’m building a wall. Now, I think I’m going to do very well with Hispanics … because I’m going to bring back jobs. And they are going to get jobs. I think I’m going to do very well with Hispanics. But we are building a wall. He’s a Mexican. We’re building a wall between here and Mexico. The answer is, he is giving us very unfair rulings, rulings that people can’t even believe. This case should have ended years ago on summary judgment. The best lawyers—I have spoken to so many lawyers—they said, This is not a case. This is a case that should have ended.. This judge is giving us unfair rulings. Now, I say. Why? Well, I’m building a wall, OK? And it’s a wall between Mexico. Not another country.. 
U.S. District Court Judge Gonzalo P. Curiel was born in Indiana and was appointed to the California Superior Court by Governor Arnold Schwarzenegger in 2006. Judge Curiel was nominated to the Federal bench by President Barack Obama in 2011 and confirmed by the U.S. Senate in 2012 by voice vote. In 2011, as a part of a lawsuit alleging that the Maricopa County, Arizona, Sheriff’s Office was racially profiling Latinos, detaining them based solely on the suspicion that they were in the country illegally, and turning them over to immigration authorities, U.S. District Court Judge Murray Snow ordered Maricopa County Sheriff Joe Arpaio to stop detentions based solely on an individual’s immigration status, when there was no evidence that a State law had been broken. 
On July 31, 2017, U.S. District Court Judge Susan Bolton ruled that Joe Arpaio had willfully violated the 2011 court order, and held Joe Arpaio in criminal contempt of court. On August 25, 2017, before Joe Arpaio had been sentenced, or his conviction had been appealed, and without consulting the Justice Department, Donald J. Trump pardoned Joe Arpaio for his commission of criminal contempt of court. 
In all of this, Donald J. Trump has sought to undermine the independence of the Federal judiciary and the rule of law, repeatedly attempted to upset the careful constitutional balance of power between the judicial and executive branches. By pardoning Joe Arpaio’s willful violation of a Federal court order, Donald J. Trump has offered encouragement to others to disobey Federal court orders with which Donald J. Trump may disagree. He has brought disrepute on the Presidency, and has acted in a manner subversive of constitutional government, to the great prejudice of the cause of law and justice and to the manifest injury of the people of the United States. Wherefore Donald J. Trump, by such conduct, warrants impeachment and trial, and removal from office. 
Article V 
Undermining freedom of the press 
In his conduct while President of the United States, Donald J. Trump, in violation of his constitutional oath to faithfully execute the office of the President of the United States and, to the best of his ability, preserve, protect, and defend the Constitution of the United States, as well as his constitutional obligation to take care that the laws be faithfully executed, has engaged in activities that undermine the freedom of the press guaranteed by the First Amendment to the Constitution. Donald J. Trump repeatedly called press organizations fake news including, on February 15, 2017, when he tweeted, The fake news media is going crazy with their conspiracy theories and blind hatred. @MSNBC & @CNN are unwatchable. @foxandfriends is great!. 
On February 17, 2017, Donald J. Trump tweeted, The FAKE NEWS media (failing @nytimes, @NBCNews, @ABC, @CBS, @CNN) is not my enemy, it is the enemy of the American People!. Donald J. Trump has repeatedly attacked members of the press, including as a candidate on August 7, 2015, when he commented about Fox News Channel anchor and Presidential debate moderator Megyn Kelly saying, you could see there was blood coming out of her eyes, blood coming out of her whatever. 
On June 29, 2017, Donald J. Trump tweeted, I heard poorly rated Morning Joe speaks badly of me (don’t watch anymore). Then how come low I.Q. Crazy Mika, along with Psycho Joe, came to Mar-a-Lago 3 nights in a row around New Year’s Eve, and insisted on joining me. She was badly bleeding from a face-lift. I said no!. On July 2, 2017, Donald J. Trump tweeted #FraudNewsCNN#FNN and circulated a video of him violently wrestling a man covered by a CNN logo, which, according to the Reporters Committee on Freedom of the Press, was a threat of physical violence against journalists … [and] beneath the office of the presidency.  
On May 10, 2017, Donald J. Trump’s White House barred American reporters from witnessing his meeting with Russian Foreign Minister Sergey Lavrov and Russian Ambassador to the United States Sergey Kislyak in the Oval Office, but allowed a Russian photographer to document the meeting. In January 2017, Donald J. Trump’s transition team considered a plan to relocate the press corps from the White House press room to the White House Conference Center near Lafayette Square or to space in the Old Executive Office Building. 
In June 2017, Donald J. Trump’s administration prohibited video recordings of White House press briefings. On October 11, 2017, Donald J. Trump tweeted, Fake @NBC News made up story that I wanted a ‘tenfold’ increase in our U.S. nuclear arsenal. Pure fiction, made up to demean. NBC=CNN! and With all of the Fake News coming out of NBC and the Networks at what point is it appropriate to challenge their License? Bad for country!. 
On October 11, 2017, Donald J. Trump also tweeted, Network news has become so partisan, distorted and fake that licenses must be challenged and, if appropriate, revoked. Not fair to public!. On October 11, 2017, Donald J. Trump told reporters in the Oval Office, It is frankly disgusting the way the press is able to write whatever they want to write, and people should look into it.. 
In all of this, Donald J. Trump has sought to undermine the freedom of the press guaranteed by the First Amendment to the Constitution, brought disrepute on the Presidency, and has acted in a manner subversive of constitutional government, to the great prejudice of the cause of law and justice and to the manifest injury of the people of the United States. Wherefore Donald J. Trump, by such conduct, warrants impeachment and trial, and removal from office.  
 
